Case 0:20-cv-62325-WPD Document 35 Entered on FLSD Docket 08/16/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  STEWART ABRAMSON, individually and
  on behalf of a class of all persons and
  entities similarly situated,

                 Plaintiff,

  vs.                                                   Case No. 0:20-cv-62325-WPD

  SIMPLE HOME 360 INC. and
  SAFE STREETS USA LLC,

             Defendants.
  ___________________________________/

                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         Plaintiff Stewart Abramson and Defendant Safe Streets USA LLC hereby stipulate to the

  dismissal of this action without prejudice, with each party to bear its own attorneys’ fees and costs.

                                                 Respectfully Submitted,

  Dated: August 16, 2021                          /s/ Avi Kaufman
                                                 Avi R. Kaufman (FL Bar no. 84382)
                                                 kaufman@kaufmanpa.com
                                                 Rachel E. Kaufman (FL Bar no. 87406)
                                                 rachel@kaufmanpa.com
                                                 KAUFMAN P.A.
                                                 400 NW 26th Street
                                                 Miami, FL 33127
                                                 Telephone: (305) 469-5881

                                                 Counsel for Plaintiff and the putative class

                                                 /s/David M. Hawthorne
                                                 David M. Hawthorne
                                                 Lewis Brisbois Bisgaard & Smith, LLP
                                                 110 SE 6th Street, Ste. 2600
                                                 Fort Lauderdale, FL 33301
                                                 Telephone: (954) 728-1280
                                                 Florida State Bar # 935174
                                                 Email: david.hawthorne@lewisbrisbois.com
                                                 Counsel for Defendant Safe Streets USA, LLC

                                                    1
